Citation Nr: 0937175	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-22 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
above the knee left leg amputation. 

2.  Entitlement to a total disability rating based upon 
unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse



ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1948 to May 1952. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas, which denied entitlement to compensation under 
38 U.S.C.A. § 1151 for left above knee amputation, and 
entitlement to a TDIU.  

In August 2009 a Board video hearing was held by the 
undersigned Acting Veterans Law Judge.  The transcript is of 
record. 

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  VA directed the Veteran to have left knee surgery 
performed at the William Beaumont Army Medical Center because 
local VA facilities were unavailable; and, surgery performed 
at the William Beaumont Army Medical Center ultimately 
resulted in a left leg above the knee amputation.

2.  The Veteran's left leg above the knee amputation was not 
incurred as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA; and, the William 
Beaumont Army Medical Center may not be considered a VA 
facility over which the VA Secretary has jurisdiction for 
purposes of establishing entitlement to compensation under 
38 U.S.C.A. § 1151 even if VA directed the Veteran to have 
his surgery performed at that facility in lieu of a VA 
facility.  

3.  The Veteran has not established service connection for 
any disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for left above knee amputation have not been 
met.  38 U.S.C.A. §§ 1151, 7104 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.361 (2008). 

2.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in July and September 2006. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

The Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board, which he did. 
 All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Moreover, the facts in this case are not in dispute.  Rather 
it is the application of the law to the unique facts in the 
case that is dispositive of this appeal, and no additional 
notice or assistance would change the outcome.


II.  38 U.S.C.A. § 1151

The Veteran asserts that he has an additional disability, the 
amputation of his left leg, due to lack of proper care by the 
VA.  

In February 2006 the Veteran was treated by William Beaumont 
Army Medical Center (WBAMC) for a left knee fusion.  Due to 
complications from the surgery gangrene developed in the 
Veteran's left leg and it was amputated shortly thereafter.  
The Veteran did not have the left knee surgery at his local 
VA facility in El Paso as the VA deemed that facility not 
equipped to perform the type of surgery he needed.  According 
to the Veteran's account, he was told by VA that he would be 
scheduled for surgery at the VA facility in Albuquerque for 
the knee surgery because the El Paso VA facility was unable 
to provide the necessary surgery.  The Veteran waited for the 
surgery to be scheduled in Albuquerque, but instead, he was 
ultimately sent by the VA to WBAMC for the surgery.  

The Veteran reports that the El Paso VA Health Care Center is 
located on the Fort Bliss military base and is in a wing of 
the WBAMC.  Furthermore he reports that the VA facility and 
the military facility operate under a memorandum of 
understanding, arguing, therefore, that when the Veteran was 
treated as a VA patient at the WBAMC as requested by the VA, 
he was, for all intents and purposes, being treated by the 
VA. 

In general, when a veteran incurs additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service connected.  38 U.S.C.A. § 
1151.

The claimed additional disability must be caused by VA 
hospital care, medical or surgical treatment, or examination, 
and further requires that the additional disability be caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.361.

For purposes of section 1151, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A).  

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.  Thus, compensation under 38 U.S.C.A. § 
1151 is specifically limited to hospital care, medical or 
surgical treatment, or examination furnished at "facilities 
over which the Secretary has direct jurisdiction," and does 
not extend to facilities identified under subsections (B) and 
(C) of 38 U.S.C.A. § 1701(3), which include Government 
facilities for which the Secretary contracts; and public or 
private facilities at which the Secretary provides 
recreational activities for patients receiving care under 38 
U.S.C.A. § 1710.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.

The Veteran's February 2006 left knee surgery was performed 
at WBMAC.  The procedure was not administered by the VA, by a 
VA employee, or in a VA facility.  As such, the provisions of 
38 U.S.C.A. § 1151 are not applicable to the Veteran's claim.  

The Veteran essentially argues that regardless of the fact 
that the surgery was performed at a non-VA facility, he was 
directed to have the surgery by VA personnel at the WBMAC 
because there were no VA facilities feasibly available.  That 
notwithstanding, the fact remains that the Veteran's left leg 
amputation resulted from a surgical procedure that took place 
at a facility that does not fall under the auspices of either 
38 U.S.C.A. § 1151 or the accompanying regulation at 
38 C.F.R. § 3.361.  

It is extremely unfortunate the Veteran has undergone such a 
terrible tragedy, and the Veteran's frustration with the 
legal framework that limits recourse under VA law in this 
unusual fact pattern is acknowledged.  However, because the 
Veteran's additional disability was incurred at a non-VA 
facility over which the VA secretary has no jurisdiction, and 
involved non-VA providers, basic eligibility for benefits 
under 38 U.S.C.A. § 1151 is not established in this case, and 
further discussion of the merits of the underlying claim is 
not necessary.  Although this may seem unreasonable, the 
Board is bound by the governing law, which states that for 
purposes of 38 U.S.C.A. §  1151, the definition of 
"facilities of the Department" is limited to only 
facilities over which the Secretary has direct jurisdiction.  
As the VA does not have direct jurisdiction over WBMAC, the 
Veteran's treatment does not qualify as VA treatment for 
purposes of section 1151.  

The Veteran's credibility and sincere beliefs are 
acknowledged; however, there is legal no basis on which to 
grant this claim under VA law.  To some extent, the Veteran 
appears to be raising an argument couched in equity.  While 
sympathetic to the Veteran, the Board is nonetheless bound by 
the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  This case is decided 
based on the application of this law to the pertinent facts.  
See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must 
interpret the law as it exists, and cannot extend benefits 
out of sympathy for a particular claimant].
III. TDIU

The Veteran seeks a TDIU.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

A prerequisite to establishing entitlement to a TDIU is to 
first establish service connection for at least one 
disability.  The Veteran's left leg amputation is not service 
connected and he does not have any service connected 
disabilities.  Absent any service-connected disabilities, a 
TDIU may not be established. 

In a case such as this one, where the law and not the 
evidence is dispositive, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
above the knee left leg amputation is denied as a matter of 
law. 

Entitlement to a TDIU is denied.



____________________________________________
L. B. Cryan
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


